Exhibit 10.1

 

FIRST AMENDMENT

TO

ADVISORY MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO THE AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT
(the “Amendment”) is made and entered into as of this 23rd day of June, 2008 by
and between BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation
(the “Company”), and BEHRINGER HARVARD OPPORTUNITY ADVISORS I, LLC, a Texas
limited liability company and successor in interest to Behringer Harvard
Opportunity Advisors I LP (the “Advisor”).

 

WHEREAS, the Company and the Advisor previously entered into that certain
Amended and Restated Advisory Management Agreement dated December 29, 2006 (the
“Agreement”).

 

WHEREAS, the Company and the Advisor desire to amend the Agreement to prohibit
the Company from soliciting the employees of the Advisor during the term of the
Agreement and for the one-year period following the termination thereof.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 

1.                                       Defined Terms. Any term used herein
that is not otherwise defined herein shall have the meaning ascribed to such
term as provided in the Agreement.

 

2.                                       Amendment to Article VI.  Article VI of
the Agreement is hereby amended by adding Section 6.16, as follows:

 

6.16                           Non-Solicitation.  During the period commencing
on the date on which this Agreement is entered into and ending one year
following the termination of this Agreement, the Company shall not, without the
Advisor’s prior written consent, directly or indirectly, (i) solicit or
encourage any person to leave the employment or other service of the Advisor or
its affiliates or (ii) hire, on behalf of the Company or any other person or
entity, any person who has left the employment within the one year period
following the termination of that person’s employment with the Advisor or its
affiliates.  During the period commencing on the date hereof through and ending
one year following the termination of this Agreement, the Company shall not,
whether for its own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
relationship of the Advisor or it affiliates with, or endeavor to entice away
from the Advisor or its affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period was, a customer of the
Advisor or its affiliates.

 

3.                                       Continuing Effect.  Except as otherwise
set forth in this Amendment, the terms of the Agreement shall continue in full
force and effect and shall not be deemed to have otherwise been amended,
modified, revised or altered.

 

--------------------------------------------------------------------------------


 

4.                                       Counterparts.  The parties agree that
this Amendment has been or may be executed in several counterparts, each of
which shall be deemed an original, and all counterparts shall together
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

 BEHRINGER HARVARD OPPORTUNITY
REIT I, INC.

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

 

 

 BEHRINGER HARVARD OPPORTUNITY
ADVISORS I, LLC

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

2

--------------------------------------------------------------------------------